[Cite as State v. Wilson, 2020-Ohio-3227.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




 STATE OF OHIO,                                    :      CASE NO. CA2019-08-141

         Appellee,                                 :              OPINION
                                                                   6/8/2020
                                                   :
   - vs -
                                                   :

 NEKUMA J. WILSON,                                 :

         Appellant.                                :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CV2017-10-2386



Michael T. Gmoser, Butler County Prosecuting Attorney, Michael Greer, Government
Services Center, 315 High Street, 11th Floor, Hamilton Ohio 45011, for appellee

Michele Temmel, 6 S. Second Street, #305, Hamilton, Ohio 45011, for appellant



        M. POWELL, J.

        {¶ 1} Appellant, Nekuma Wilson, appeals a decision of the Butler County Court of

Common Pleas denying his motion to suppress.

        {¶ 2} In the early hours of May 6, 2018, Fairfield Police Officer Matt Kellum was in

his police cruiser, parked in the lot of Michael's Billiard, a pool hall that serves alcohol. The

pool hall was open, as was the nearby Rick's Tavern. At approximately 2:08 a.m., Officer
                                                                         Butler CA2019-08-141

Kellum noticed a vehicle driven by appellant traveling with its headlights turned off. The

officer exited the parking lot, followed the vehicle back into the parking lot, and activated his

light bar to initiate a traffic stop. Appellant parked the vehicle near Michael's Billiard, exited

the vehicle, and started walking toward the pool hall.          Officer Kellum called several

commands to appellant, ran after him, physically grabbed him, and escorted him back to

the scene of the traffic stop. Officer Kellum radioed for backup assistance. He then

performed a pat down of appellant's person, handcuffed him, and placed him in the back of

his police cruiser. At that time, Officer Kellum intended to charge appellant with failure to

comply with the order or signal of a police officer.

       {¶ 3} Upon speaking with appellant and explaining the reason for the traffic stop,

Officer Kellum discovered that appellant only had an identification card and that his driver's

license was suspended. Appellant informed the officer that the vehicle belonged to his

parents but was not clear as to whether he had their permission to drive it. Appellant told

the officer that his girlfriend, who was then working at Rick's Tavern, had permission to drive

the vehicle. Officer Kellum called appellant's father who did not answer. Officer Kellum

then called appellant's mother. She indicated that appellant's girlfriend had permission to

drive the vehicle but did not indicate that appellant had a similar permission. By then,

Sergeant Brad Wolfe had arrived on the scene.

       {¶ 4} Officer Kellum intended to have the vehicle towed. Appellant asked the officer

if the vehicle could instead be turned over to his girlfriend. Officer Kellum and Sergeant

Wolfe both testified that appellant was adamant his girlfriend be allowed to take the vehicle.

Sergeant Wolfe thought that appellant's insistence that the vehicle be turned over to his

girlfriend was "weird" and indicative that there was something in the vehicle that appellant

did not want police to discover. Consequently, Sergeant Wolfe radioed Fairfield Police

Officer Sam Larsh and his canine unit, Scout, to the scene. At Officer Kellum's request,

                                               -2-
                                                                       Butler CA2019-08-141

Sergeant Wolfe then went to Rick's Tavern to locate appellant's girlfriend. Upon speaking

with appellant's girlfriend, Sergeant Wolfe learned that appellant had been with her at the

bar earlier that evening and that he had left to buy cigarettes.

       {¶ 5} As Sergeant Wolfe was speaking with appellant's girlfriend in Rick's Tavern

and as Officer Kellum continued to interview appellant in an attempt to sort out unsettled

issues, Officer Larsh and Scout arrived on the scene. The time was 2:24 a.m., 16 minutes

after the traffic stop. Upon speaking briefly with Officer Kellum to get an understanding of

the situation, Officer Larsh looked inside the vehicle with his flashlight and observed

marijuana shakes around the gearshift. He further observed an open package of Cigarillo

Cigars, an item commonly associated with marijuana use.

       {¶ 6} Based upon these observations and appellant's earlier behavior of walking

away from the vehicle as if he "[did not] want to be a part of whatever [was] inside the

vehicle," Officer Larsh walked Scout around the vehicle to perform a canine sniff of the

vehicle. At the time, Officer Kellum was in the process of writing citations. Scout alerted to

the trunk of the vehicle, prompting a search of the vehicle that yielded a bag of cocaine, a

bag of marijuana, and a scale. Following the discovery of the drugs, Officer Kellum advised

appellant of his Miranda rights and inquired about the drugs. Appellant admitted the drugs

belonged to him. The record shows that 25-30 minutes elapsed from the time Officer Kellum

initiated the traffic stop to the time contraband was found in the vehicle.

       {¶ 7} Appellant was indicted for possession of cocaine along with a forfeiture

specification for the $402.75 that was found on appellant's person at the time of his arrest.

Appellant moved to suppress all evidence obtained from the search of the vehicle on the

ground he was detained longer than constitutionally necessary in order to conduct the

canine sniff. Appellant further sought to suppress any statements he had made, arguing

that "[s]ince the search of [the] motor vehicle was unconstitutional, any statements obtained

                                              -3-
                                                                       Butler CA2019-08-141

by law enforcement are also unconstitutional."

       {¶ 8} A hearing on the motion to suppress was held on September 20, 2018. The

state presented an audio/video recording of the May 6, 2018 traffic stop and the testimony

of Sergeant Wolfe and Officers Kellum and Larsh. The recording was just over two and

one-half hours long, and captured Officer Kellum's interaction with appellant from the time

of the initial traffic stop to appellant's arrest. The recording was admitted into evidence.

       {¶ 9} Officer Kellum testified he was in the process of writing citations when he was

informed drugs had been found in the vehicle. Officer Kellum testified that while a driving-

under-the-suspension traffic stop typically takes 10-15 minutes, 25 minutes elapsed from

the time he initially made contact with appellant to the time drugs were found in the vehicle.

The officer noted that during those 25 minutes, he was given conflicting information, learned

that appellant's driver's license was suspended, called appellant's parents, administered a

field sobriety test to ensure appellant was not intoxicated, and "basically tried to figure out

what I was going to do about what charges I was going to charge [appellant] with." Officer

Kellum denied prolonging the writing of the citations in order to give Officer Larsh and his

canine unit time to conduct an open-air sniff.

       {¶ 10} At the conclusion of the hearing, the trial court denied appellant's motion to

suppress. The trial court found that Officer Kellum had sufficient grounds to initiate the

traffic stop after he observed appellant drive a vehicle at night with its headlights off. The

trial court noted that Officer Kellum's subsequent investigation required the officer to

determine who owned the vehicle, who had permission to drive it, whether appellant was

operating the vehicle under the influence of alcohol, and the reason for appellant's

suspended driver's license, and that this "all took some time." The trial court found that

given these circumstances, Officer Kellum "moved along with all the brisk speed and

efficiency that he could in that situation." With respect to the canine sniff and subsequent

                                              -4-
                                                                           Butler CA2019-08-141

search of the vehicle, the trial court noted that the contraband was found 30 minutes or less

after the traffic stop, and that Officer Kellum did not delay his investigation in order for Officer

Larsh and Scout to arrive at the scene. The trial court did not address that portion of

appellant's motion seeking to suppress his statements.

       {¶ 11} On September 25, 2018, the trial court issued an order denying appellant's

motion to suppress.       Appellant subsequently entered a no contest plea to cocaine

possession and the forfeiture specification as charged and the trial court found him guilty.

       {¶ 12} Appellant now appeals, raising two assignments of error.

       {¶ 13} Assignment of Error No. 1:

       {¶ 14} THE TRIAL COURT ERRED TO THE PREJUDICE OF THE APPELLANT BY

OVERRULING HIS MOTION TO SUPPRESS.

       {¶ 15} Appellant argues the trial court erred in denying his motion to suppress

because he was detained beyond the time frame necessary to issue a citation. Appellant

asserts that the traffic stop was unreasonably delayed in order to conduct a canine sniff of

the vehicle.

       {¶ 16} Appellate review of a ruling on a motion to suppress presents a mixed

question of law and fact. State v. Cochran, 12th Dist. Preble No. CA2006-10-023, 2007-

Ohio-3353, ¶ 12. Acting as the trier of fact, the trial court is in the best position to resolve

factual questions and evaluate witness credibility. Id. Therefore, when reviewing the denial

of a motion to suppress, a reviewing court is bound to accept the trial court's findings of fact

if they are supported by competent, credible evidence. State v. Oatis, 12th Dist. Butler No.

CA2005-03-074, 2005-Ohio-6038, ¶ 10.            "An appellate court, however, independently

reviews the trial court's legal conclusions based on those facts and determines, without

deference to the trial court's decision, whether as a matter of law, the facts satisfy the

appropriate legal standard." Cochran at ¶ 12.

                                                -5-
                                                                          Butler CA2019-08-141

        {¶ 17} "The Fourth Amendment to the United States Constitution and Section 14,

Article I of the Ohio Constitution prohibit unreasonable searches and seizures, including

unreasonable automobile stops." Bowling Green v. Godwin, 110 Ohio St.3d 58, 2006-Ohio-

3563, ¶ 11. When a police officer stops a vehicle based on probable cause that a traffic

violation has occurred, the stop is reasonable under the Fourth Amendment. Id.

        {¶ 18} When detaining a motorist for a traffic violation, a police officer may delay the

motorist for a period of time sufficient to issue a ticket or a warning and to perform routine

procedures such as a computer check on the motorist's driver's license, registration, and

vehicle plates. State v. Batchili, 113 Ohio St.3d 403, 2007-Ohio-2204, ¶ 12; Rodriguez v.

United States, 575 U.S. 348, 355, 135 S.Ct. 1609 (2015) (ordinary inquiries incident to a

traffic stop involve checking the driver's license, determining whether there are outstanding

warrants against the motorist, and inspecting the vehicle's registration and proof of

insurance). In determining if an officer completed these tasks within a reasonable length of

time, the court must evaluate the duration of the stop in light of the totality of the

circumstances and consider whether the officer diligently conducted the investigation.

Batchili at ¶ 12; State v. Blatchford, 12th Dist. Preble No. CA2015-12-023, 2016-Ohio-8456,

¶ 27.

        {¶ 19} It is well settled that a canine sniff by a trained narcotics dog of the exterior of

a vehicle during a lawful traffic stop does not trigger Fourth Amendment protection. State

v. Cruz, 12th Dist. Butler No. CA2013-10-008, 2014-Ohio-4280, ¶ 15. If a trained narcotics

dog "alerts to the odor of drugs from a lawfully detained vehicle, an officer has probable

cause to search the vehicle for contraband." Id. "Police are not required to have reasonable

suspicion that a vehicle contains drugs prior to conducting a canine sniff of the vehicle

during a traffic stop, so long as the duration of the traffic stop is not extended beyond what

is reasonably necessary to resolve the issue that led to the stop and issue a traffic citation."

                                                -6-
                                                                        Butler CA2019-08-141

Blatchford at ¶ 28. However, if the traffic stop is extended in order to allow a drug-sniffing

dog to be brought to the scene, police must have a reasonable suspicion that the vehicle

contains drugs in order to justify the continued detention. Id.

       {¶ 20} Officer Kellum was permitted to effect a traffic stop after observing appellant

driving a vehicle at night with its headlights off. It is undisputed that operating a vehicle at

night without activating its headlights constitutes a traffic violation, thereby giving a police

officer probable cause to initiate a traffic stop. State v. Jones, 121 Ohio St.3d 103, 2009-

Ohio-316 ¶ 19, fn. 3; State v. Dunn, 8th Dist. Cuyahoga No. 92030, 2009-Ohio-3737, ¶ 5.

The traffic stop was therefore proper.

       {¶ 21} The traffic stop was initiated at 2:08 a.m. As stated above, Sergeant Wolfe

was the one who radioed Officer Larsh and his canine unit to the scene. The record shows

that Officer Larsh and Scout arrived on the scene at 2:24 a.m., Officer Larsh conducted a

canine sniff of the vehicle at 2:31 a.m., and Scout alerted to the trunk of the vehicle less

than one minute later. During the 23-minute time frame between the traffic stop and the

canine sniff, Officer Kellum first had to physically apprehend appellant who was walking

away from the vehicle, thereby providing the officer additional probable cause to detain

appellant for failure to comply with the order or signal of a police officer. During the

investigation of the traffic stop, Officer Kellum learned that appellant did not own the vehicle

and that his driver's license was suspended. This required the officer to determine who had

permission to drive the vehicle, thereby prompting two separate calls to appellant's parents,

and the reason for appellant's suspended driver's license. Given appellant's traffic violation

and the fact appellant was walking towards the pool hall, Officer Kellum further administered

a field sobriety test to determine whether appellant was operating the vehicle under the

influence of alcohol. As the trial court noted, the recording shows that appellant did not

follow the officer's commands "very efficiently" during the field sobriety test. Subsequently,
                                              -7-
                                                                        Butler CA2019-08-141

appellant's insistence that the vehicle be turned over to his girlfriend required Officer Kellum

to send Sergeant Wolfe to Rick's Tavern to locate and speak with the girlfriend. All these

various investigations required time. Officer Kellum was in the process of writing citations

when Scout alerted on the vehicle and drugs were subsequently discovered.

       {¶ 22} This court has previously found that an up to 42-minute period of detainment

from the time of an initial stop to the time a canine alerts is reasonable. See State v. Beltran,

12th Dist. Preble No. CA2004-11-015, 2005-Ohio-4194 (canine sniff 42 minutes after traffic

stop was not unconstitutional); State v. Bolden 12th Dist. Preble No. CA2003-03-007, 2004-

Ohio-184 (canine sniff 23 minutes after traffic stop was not unconstitutional); and Cochran,

2007-Ohio-3353 (canine sniff 28 minutes after traffic stop was not unconstitutional).

       {¶ 23} In light of the totality of the circumstances, we find no evidence suggesting

that appellant was unconstitutionally detained to provide time for the canine sniff of the

vehicle he was driving. See Rodriguez, 575 U.S. 348. The initial traffic stop was based

upon probable cause that appellant was violating R.C. 4513.03(A)(1) by operating a motor

vehicle between the hours of sunset and sunrise with its headlights off. After the traffic stop,

appellant walked away from and failed to comply with Officer Kellum's commands, providing

the officer additional probable cause to detain appellant for failure to comply with the order

or signal of a police officer pursuant to R.C. 2921.331(A). During the initial stages of the

investigation, Officer Kellum discovered that appellant had been driving while under

suspension. The driving under suspension offense is a first-degree misdemeanor for which

Officer Kellum had probable cause to arrest appellant without a warrant pursuant to R.C.

2935.03(A). Finally, because appellant's driver's license was suspended, he would not

have been permitted to drive the vehicle away from the scene. The vehicle would have

remained at the scene until towed or relinquished to appellant's girlfriend or parents, none

of which occurred in the time prior to the canine sniff. There is no evidence indicating that

                                               -8-
                                                                          Butler CA2019-08-141

any of the officers were not diligent and timely in the exercise of their duties. These

circumstances establish that appellant was not detained beyond what was constitutionally

permissible under the Fourth Amendment.

       {¶ 24} Given the record before us, we find that appellant was not detained for longer

than necessary to investigate his driving a vehicle at night with its headlights off, and that

appellant was not detained longer than constitutionally permitted. The trial court, therefore,

properly denied appellant's motion to suppress evidence seized during the search of the

vehicle.

       {¶ 25} Appellant's first assignment of error is overruled.

       {¶ 26} Assignment of Error No. 2:

       {¶ 27} THE TRIAL COURT ERRED IN FAILING TO RULE ON APPELLANT['S]

MOTION TO SUPPRESS IN ITS ENTIRETY.

       {¶ 28} Appellant argues the trial court failed to rule upon his motion to suppress in

its entirety in violation of Crim.R. 12(F) because the court did not rule on that portion of his

motion seeking to suppress his statements.

       {¶ 29} Pursuant to Crim.R. 12(F), a motion to suppress "shall be determined before

trial." A trial court's failure to rule upon a motion to suppress prior to trial constitutes error.

Blatchford, 2016-Ohio-8456 at ¶ 51. However, such error is harmless "'unless it adversely

affects the substantial rights of the defendant.'" Id., quoting State v. Tolbert, 70 Ohio App.3d

372, 388 (1st Dist.1990).

       {¶ 30} As stated above, appellant moved to suppress all evidence obtained from the

search of the vehicle as well as any statements he had made. The majority of the motion

focused on whether appellant's detention and the search of the vehicle violated his rights

under the United States and Ohio Constitutions. By contrast, the motion summarily argued

that appellant's statements were unconstitutional "[s]ince the search of [the] motor vehicle

                                                -9-
                                                                     Butler CA2019-08-141

was unconstitutional," and simply cited Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602

(1966) in support.

      {¶ 31} During the suppression hearing, testimony as to whether and when appellant

was given his Miranda rights was brief. Officer Kellum testified that following the search of

the vehicle and discovery of the drugs, he advised appellant of his Miranda rights, at which

point appellant admitted the drugs were his. Sergeant Wolfe testified that "at one point in

time," he talked to appellant about the officer's "different assignments [as well as] the

narcotics trade, [appellant's] involvement, and things like that. He did tell me that it was

cocaine in the bag, and * * * it was his." Asked whether this exchange occurred before or

after appellant was given his Miranda rights, Sergeant Wolfe replied, "I believe it was after

Ofc. Kellum had already Mirandized [appellant]." Sergeant Wolfe did not testify whether he

advised appellant of his Miranda rights.

      {¶ 32} At the close of the suppression hearing, defense counsel argued for the

suppression of the drugs on the grounds that Officer Kellum lacked reasonable suspicion

to detain appellant until the canine unit arrived and that the traffic stop was unreasonably

delayed in order to conduct a canine sniff of the vehicle. Defense counsel never argued for

the suppression of appellant's statements or that appellant was not properly advised of his

Miranda rights when he admitted ownership of the drugs to Sergeant Wolfe.

      {¶ 33} Following the parties' closing arguments, the trial court denied appellant's

motion to suppress the evidence. On September 25, 2018, the trial court issued an order

denying appellant's motion to suppress as follows:

             This matter came before the Court, on September 20, 2018,
             upon Defendant's Motion to Suppress. After due consideration
             thereof, the Court finds that said motion is not well taken, for
             reasons stated on record.

             It is, THEREFORE, ORDERED, ADJUDGED AND DECREED
             that Defendant's Motion to Suppress is thereby denied.

                                            - 10 -
                                                                          Butler CA2019-08-141



       {¶ 34} Although the trial court's order denying the motion to suppress does not

specifically relate to physical evidence or appellant's statements, it unequivocally denies

the motion to suppress in its entirety. Furthermore, we have held that when a trial court

fails to rule on a particular argument raised in a motion to suppress, we presume the trial

court rejected the argument and therefore denied the motion to suppress regarding the

particular argument. State v. Young, 12th Dist. Clermont No. CA2005-08-074, 2006-Ohio-

1784, ¶ 15; State v. Lally, 12th Dist. Clermont No. CA96-04-039, 1996 Ohio App. LEXIS

3894, *2 (Sep. 9, 1996), fn. 1. See also State v. Ervin, 12th Dist. Butler No. CA2017-06-

084, 2018-Ohio-1359; State v. Gomez, 9th Dist. Lorain No. 13CA010389, 2014-Ohio-3535.

       {¶ 35} Furthermore, the audio/video recording of the traffic stop shows that Officer

Kellum advised appellant of his Miranda rights at 2:53 a.m., at which point appellant

admitted the drugs were his. The recording further shows Sergeant Wolfe speaking with

appellant about the officer's different assignments, the narcotics trade, and appellant's

involvement at 3:02 a.m., several minutes after appellant was advised of his Miranda rights.

Based on the foregoing, we find that appellant's substantial rights were not adversely

affected by the trial court's failure to specifically rule on that portion of his motion seeking to

suppress his statements. Thus, even if the trial court's failure to specifically deny the portion

of appellant’s motion to suppress relating to his statements was error, it is harmless error.

       {¶ 36} Appellant's second assignment of error is overruled.

       {¶ 37} Judgment affirmed.


       HENDRICKSON, P.J., and PIPER, J., concur.




                                               - 11 -